 1   JOSEPH H. HUNT
     Assistant Attorney General
 2
     ANTHONY J. COPPOLINO
 3   Deputy Branch Director
 4   JAMES J. GILLIGAN
     Special Litigation Counsel
 5
     RODNEY PATTON
 6   Senior Trial Counsel
 7   JULIA A. HEIMAN, Bar No. 241415
     Senior Counsel
 8
     OLIVIA HUSSEY SCOTT
 9   Trial Attorney
10   U.S. Department of Justice, Civil Division
     1100 L Street, N.W., Room 11200
11   Washington, D.C. 20005
     Phone: (202) 616-8480
12   Fax: (202) 616-8470
     Email: julia.heiman@usdoj.gov
13
     Attorneys for the Government Defendants
14
15
16
                                   UNITED STATES DISTRICT COURT
17                               NORTHERN DISTRICT OF CALIFORNIA
                                        OAKLAND DIVISION
18
19
                                       )
20                                     )                         Case No. 4:08-cv-04373-JSW
     CAROLYN JEWEL, et al.,            )
21                                     )                         GOVERNMENT DEFENDANTS’
                                       )                         OUT-OF-TIME ADMINISTRATIVE
22                   Plaintiffs,       )                         MOTION FOR AN EXTENSION OF
                                       )                         3 HOURS AND 23 MINUTES TO FILE
23             v.                      )                         THEIR REPLY BRIEF IN SUPPORT
                                       )                         OF THEIR MOTION FOR
24   NATIONAL SECURITY AGENCY, et al., )                         SUMMARY JUDGMENT AND
                                       )                         OPPOSITION TO PLAINTIFFS’
25                                     )                         MOTION TO PROCEED
                     Defendants.       )
26                                     )                         [No hearing date]
                                       )                         Courtroom 5, 2d Floor
27                                     )                         Hon. Jeffrey S. White
28

     Gov’t Defs.’ Out-of-Time Administrative Mot. for an Extension of 3 Hours and 23 Minutes to
     File the Reply in Support of their Mot. for Summ. Judg. & Opp. to Pls.’ Mot. to Proceed
     Jewel v. National Security Agency, No. 08-cv-4373-JSW
 1             Pursuant to Local Rule 7-11, the Government Defendants hereby move out-of-time for an
 2   extension of 3 hours and 23 minutes, nunc pro tunc, of their deadline to submit their Reply Brief
 3   in Support of the Motion for Summary Judgment as to Plaintiffs’ Statutory Claims and
 4   Opposition to Plaintiffs’ Motion to Proceed to Resolution on the Merits (the Government
 5   Defendants’ “Reply and Opposition”). In support of this motion, the Government Defendants
 6   submit:
 7       1. The Government Defendants’ Reply and Opposition was due to be filed by midnight on
 8   October 17, 2018. See ECF No. 420.
 9       2. Also on October 17, 2018, the Government Defendants submitted, through United States
10   Department of Justice Litigation Security Group, a Classified Supplement to their Reply in
11   Support of their Motion for Summary Judgment, pursuant to the Court’s Order Requiring
12   Dispositive Motions Briefing, see ECF No. 410 at 2, as well as four classified declarations. See
13   Notice of Lodging of Classified Submissions for In Camera, Ex Parte Review, submitted
14   concurrently herewith.
15       3. Due to the high volume of sensitive materials requiring finalization on October 17, 2018,
16   despite the Government Defendants’ best efforts, they were not able to complete the finalization
17   of their Reply and Opposition by the midnight deadline.
18       4. The Government Defendants submitted their Reply and Opposition as quickly as
19   practicable, 3 hours and 23 minutes after midnight.
20       5. The Government Defendants regret any inconvenience this delay may have caused to the
21   Court and Plaintiffs, and respectfully request an extension of 3 hours and 23 minutes, nunc pro
22   tunc, to submit their Reply and Opposition.
23       6. The deadline for this submission was extended by the Court once before, on October 12,
24   2018, and the requested extension would not otherwise affect the deadlines on the calendar in
25   this matter.
26
27
28

     Gov’t Defs.’ Out-of-Time Administrative Mot. for an Extension of 3 Hours and 23 Minutes to
     File the Reply in Support of their Mot. for Summ. Judg. & Opp. to Pls.’ Mot. to Proceed
     Jewel v. National Security Agency, No. 08-cv-4373-JSW
     Dated: October 18, 2018
 1                                                          Respectfully submitted,
 2
                                                            JOSEPH H. HUNT
 3                                                          Assistant Attorney General
 4                                                          ANTHONY J. COPPOLINO
                                                            Deputy Branch Director
 5
 6                                                           /s/ Julia A. Heiman
                                                            JAMES J. GILLIGAN
 7                                                          Special Litigation Counsel
 8                                                          RODNEY PATTON
                                                            Senior Trial Counsel
 9
                                                            JULIA HEIMAN, Bar No. 241415
10                                                          Senior Counsel
11                                                          OLIVIA HUSSEY SCOTT
                                                            Trial Attorney
12
                                                            U.S. Department of Justice,
13                                                          Civil Division, Federal Programs Branch
                                                            1100 L Street, N.W.
14                                                          Room 11200
                                                            Washington, D.C. 20005
15
                                                            Phone: (202) 616-8480
16                                                          Fax: (202) 616-8470
                                                            Email: julia.heiman@usdoj.gov
17
18                                                          Attorneys for the Government Defendants
19
20
21           I declare under penalty of perjury under the laws of the United States of America that the
22   foregoing is true and correct.
23
             Dated: October 18, 2018                    _/s/ Julia A. Heiman
24                                                      JULIA A. HEIMAN
                                                        Senior Counsel
25
26
27
28

     Gov’t Defs.’ Out-of-Time Administrative Mot. for an Extension of 3 Hours and 23 Minutes to
     File the Reply in Support of their Mot. for Summ. Judg. & Opp. to Pls.’ Mot. to Proceed
     Jewel v. National Security Agency, No. 08-cv-4373-JSW
